Citation Nr: 0127342	
Decision Date: 12/14/01    Archive Date: 12/19/01

DOCKET NO.  01-06 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an increased evaluation for Meniere's 
syndrome, currently evaluated as 30 percent disabling.

2.  Entitlement to special monthly compensation (SMC) based 
on the need for regular aid and attendance or housebound 
status.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from March 1951 to March 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa.

The Board observes that both of the veteran's claims were 
addressed in a May 1999 Statement of the Case, and, in 
February 2000, he submitted a statement that meets the 
criteria for a Substantive Appeal on the SMC issue under 38 
C.F.R. § 20.202 (2001) but contained no references to the 
increased evaluation issue.  The RO received new pertinent 
medical evidence in February 2000 and issued a Supplemental 
Statement of the Case addressing both issues on May 25, 2001.  
On July 12, 2001, the RO received the veteran's response to 
the Supplemental Statement of the Case.  

The Board finds that the July 2001 submission from the 
veteran meets the criteria for a Substantive Appeal on the 
increased evaluation issue in light of recent amendments to 
38 C.F.R. §§ 20.302 and 20.304, which allow for an extension 
of the time limits for a Substantive Appeal when new evidence 
is submitted within one year of the appealed determination, a 
Supplemental Statement of the Case is subsequently issued by 
the RO, and the veteran responds within 60 days of the 
Supplemental Statement of the Case.  See 66 Fed. Reg. 50318-
50319 (Oct. 3, 2001). 
 

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's service-connected Meniere's syndrome is 
essentially stable and mild in degree, with no evidence of 
vertigo occurring on a monthly or more frequent basis.

3.  The veteran's service-connected disabilities include 
bilateral hearing loss, rated as 100 percent disabling; and 
Meniere's syndrome, rated as 30 percent disabling.

4.  The veteran's two service-connected disabilities, in and 
of themselves, do not render him housebound or in need of 
regular aid and attendance.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for Meniere's syndrome have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 4.1, 4.7, 4.87, Diagnostic Code 6205 (2001); 38 
C.F.R. § 4.87a, Diagnostic Code 6205 (1998); The Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).

2.  The criteria for entitlement to SMC based on the need for 
regular aid and attendance or housebound status have not been 
met.  38 U.S.C.A. §§ 1114, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.350 (2001); 66 Fed. Reg. 45630-
45632 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that all relevant 
facts have been properly developed in regard to the veteran's 
claims, and no further assistance is required in order to 
comply with the VA's statutory duty to assist him with the 
development of facts pertinent to his claims.  See 38 
U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45630-45632 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159).  Specifically, the RO has afforded the veteran 
thorough and contemporaneous examinations in conjunction with 
his claims and has obtained relevant medical records.  The 
VA's duty to notify the veteran of the evidence necessary to 
substantiate his claims has also been met.  See 38 U.S.C.A. 
§ 5103 (West 1991 & Supp. 2001).  The RO informed him of the 
need for such evidence in a May 1999 Statement of the Case 
and a May 2001 Supplemental Statement of the Case. 

Given that the actions by the RO reflect fundamental 
compliance with the newly enacted versions of 38 U.S.C.A. 
§§ 5103 and 5103A, as contained in the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), the Board finds that the veteran's appeal will not be 
adversely affected merely because the RO developed this 
appeal prior to, and did not inform him of, the enactment of 
the new provisions.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran are to be avoided).

I.  Factual Background

In a June 1955 rating decision, the RO granted service 
connection for Meniere's syndrome and included this 
disability as part of a 60 percent evaluation, effective from 
April 1955, that also included defective hearing.  This 
combined evaluation was increased to 100 percent in an April 
1960 rating decision, effective from December 1959.  In a 
November 1970 rating decision, however, the RO assigned a 
separate 30 percent evaluation for Meniere's syndrome, 
effective from November 1970.  This 30 percent evaluation has 
since remained in effect and is currently at issue.  

On a November 1998 VA ear disease examination, it was noted 
that the veteran had a history of dizziness which resulted in 
episodes of vomiting, staggering, and very unstable balance.  
The veteran stated that he did not currently experience 
vertigo, and it was reported that he had not had significant 
problems with his Meniere's syndrome.  He relayed a 
continuous episodic light-headedness.  His medical history 
was significant for three heart attacks in the past year, as 
well as chronic renal failure, a fistula replacement, a 
hernia operation, and a hip replacement.  The examiner noted 
that the veteran had significant hearing loss and a past 
history of Meniere's syndrome, presently fairly stable.  A 
December 1998 VA audiological examination revealed profound 
hearing loss bilaterally.

The veteran was hospitalized at a VA facility in February 
1999 with a primary diagnosis of acute/chronic renal failure.  
The information in this examination report pertains almost 
exclusively to renal disease, with secondary diagnoses of 
coronary artery disease, hypertension, Meniere's syndrome, 
glaucoma, benign prostatic hypertrophy, and a history of an 
arteriovenous fistula placement.  During the examination, the 
veteran complained of nausea, vomiting and drive heaves for 
four weeks, which he related partly to taking Verapamil 
(prescribed for hypertension according to a VA clinical 
report on March 9, 1999).  The episodes of nausea and dry 
heaves resolved with gentle fluids and medication.  The 
veteran was discharged home with no instructions to his 
activity.  The importance of kidney dialysis was stressed, 
and the veteran wanted to obtain a second opinion from a 
private nephrologist at Sioux City, Iowa.  

The veteran was examined at the Marion Health Center in Sioux 
City in February 1999 (VA examination form 21-2680 for 
regular aid and attendance or housebound status).  During the 
examination, he reported a history of three heart attacks, 
renal failure, severe hearing loss, and Meniere's syndrome 
(45-year duration).  He also had frequent nausea and 
vomiting.  Reportedly, he was now on hemodialysis and would 
be on peritoneal dialysis by March 25, 1999, for renal 
failure.  He was on a restricted diet on account of the renal 
and heart disease.  

Upon examination, the veteran was fairly built and nourished, 
and he was able to sit upright.  There was weakness of the 
left upper extremity, and the veteran was noted to need 
assistance with food preparation and cleaning to maintain 
good hygiene.  He was able to ambulate with a cane or 
crutches and was noted to be housebound, "especially when 
started on [chronic ambulatory peritoneal dialysis]."  The 
examiner noted that the veteran was not allowed to lift more 
than 10 pounds.  His limitation of the left upper extremity 
was noted to be secondary to recent arteriovenous fistula 
placement.  The veteran was not allowed to shower because of 
recent catheter placement; he needed assistance with this.  
Dizziness, accompanied by poor balance, was noted on account 
of Meniere's syndrome.  Additionally, the veteran had 
weakness post hemodialysis treatment.  He was found to be 
short of breath after walking short distances (e.g., one-half 
a block).  His wife reportedly transported him to his medical 
appointments, and he used a cane and/or crutches following 
left hip replacement and right thigh injury.  

The diagnoses were end stage renal disease, status post left 
arteriovenous fistula graft, coronary artery disease, status 
post catheter placement for chronic ambulatory peritoneal 
dialysis, left hip surgery, hypertension, and Meniere's 
syndrome with bilateral hearing loss.  The examining 
physician certified that the veteran required the daily 
personal health services of a skilled provider, without which 
he would require hospital, nursing home, or other 
institutional care.

In a May 1999 statement with the veteran's notice of 
disagreement, Rodney L. Cassens, M.D., noted that symptoms of 
the veteran's Meniere's syndrome, including decreased hearing 
and vertigo, had been gradually worsening for many years.  
The veteran's wife said in an accompanying statement that she 
was his full-time care giver.  She added that Dr. Cassens was 
a local physician.  Additionally, she stated that the 
veteran's Meniere's syndrome included nausea and vomiting 
episodes and that his Meniere's syndrome symptoms had 
worsened along with hearing loss.  

II.  Entitlement to an increased evaluation for Meniere's 
syndrome

In 1999, during the pendency of this appeal, substantial 
changes were made to the diagnostic criteria for rating ear 
disabilities, including Meniere's syndrome.  In this regard, 
the Board observes that the veteran was informed of the old 
criteria in the May 1999 Statement of the Case and of the new 
criteria in a May 2001 Supplemental Statement of the Case.

Generally, where the applicable laws or regulations change 
while a case is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  In a recent precedent opinion, however, the VA 
Office of General Counsel determined that when a provision of 
the VA rating schedule is amended while a claim for an 
increased rating under that provision is pending, the Board 
should first determine whether the intervening change is more 
favorable to the veteran.  If the amendment is more 
favorable, the Board should apply that provision to rate the 
disability for periods from and after the effective date of 
the regulatory change.  The Board may apply only the prior 
regulation, however, to rate the veteran's disability for 
periods preceding the effective date of the regulatory 
change.  See VAOPGCPREC 3-2000 (April 10, 1999).

Under the former rating criteria of 38 C.F.R. § 4.87a, 
Diagnostic Code 6205 (1998), a 30 percent evaluation was 
warranted for mild Meniere's syndrome, with aural vertigo and 
deafness.  A 60 percent evaluation was in order for moderate 
disability, with less frequent attacks and including 
cerebellar gait.  A 100 percent evaluation was warranted in 
cases of severe disability, with frequent and typical 
attacks, vertigo, deafness, and cerebellar gait.  

Under the revised criteria of 38 C.F.R. § 4.87, Diagnostic 
Code 6205 (2001), a 30 percent evaluation is appropriate in 
cases of hearing impairment with vertigo less than once a 
month, with or without tinnitus.  A 60 percent evaluation 
contemplates hearing impairment with attacks of vertigo and 
cerebellar gait occurring from one to four times a month, 
with or without tinnitus.  A 100 percent evaluation is 
warranted for hearing impairment with attacks of vertigo and 
cerebellar gait occurring more than once weekly, with or 
without tinnitus.  This code section allows for the separate 
evaluation of vertigo (as a peripheral vascular disorder), 
hearing impairment, and tinnitus, whichever results in a 
higher overall evaluation.  This evaluation is not to be 
combined with an evaluation for one or more of those 
disorders.

In this case, the Board is aware of the veteran's contentions 
regarding the effect of Meniere's syndrome on his daily 
functioning.  The medical evidence of record, however, is 
essentially consistent with a mild disability.  The report of 
the veteran's November 1998 VA ear disease examination 
indicates that his Meniere's syndrome was "fairly stable," 
and, at that time, the veteran did not complain of 
significant symptoms beyond light-headedness.  While 
subsequent medical evidence indicates dizziness and vertigo, 
there is no indication from these medical records that the 
reported symptoms occur monthly or more often.  Moreover, it 
is apparent from the February 1999 hospital report that the 
veteran's recent symptoms of nausea and dry heaves were 
attributable to his nonservice-connected renal disease or 
medication for hypertension and not Meniere's disease.  

Overall, the evidence of record does not reflect that the 
veteran's service-connected Meniere's syndrome is productive 
of the criteria for a 60 percent evaluation under either the 
deleted or the revised criteria of Diagnostic Code 6205, as 
applied through Karnas.  As such, the preponderance of the 
evidence is against his claim for an evaluation in excess of 
30 percent.  The benefit of the doubt doctrine for ruling in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue is not for application in this case because 
the preponderance of the evidence is against the claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. 
§ 5107(b) (West 1991 & Supp. 2001). 

III.  Entitlement to SMC based on the need for regular aid 
and attendance
or housebound status.

At present, the veteran has been awarded SMC under 38 
U.S.C.A. § 1114(k) (West 1991 & Supp. 2001) and 38 C.F.R. 
§ 3.350(a) (2001) on the basis of deafness of both ears.  
Service connection is in effect for bilateral hearing loss 
(100 percent) in addition to the Meniere's syndrome (30 
percent).  The veteran seeks entitlement to SMC based on the 
need for regular aid and attendance or housebound status.  

SMC at the rate provided under 38 U.S.C.A. § 1114(l) (West 
1991 & Supp. 2001) is payable in cases where the veteran is 
so helpless as to be in need of regular aid and attendance.  
The criteria for determining that a veteran is so helpless as 
to be in need of regular aid and attendance are at 38 C.F.R. 
§ 3.352(a) (2001).  It is only necessary that the evidence 
establish that the veteran is so helpless as to need regular 
aid and attendance, not that there be a constant need.  The 
following will be accorded consideration in determining the 
need for regular aid and attendance: the inability of the 
claimant to dress or undress himself or to keep himself 
ordinarily clean and presentable; a frequent need of 
adjustment of any special prosthetic or orthopedic appliances 
which, by reason of the particular disability, cannot be done 
without aid (this will not include the adjustment of 
appliances which normal persons would be unable to adjust 
without aid, such as supports, belts, lacing at the back, 
etc.); the inability of the claimant to feed himself through 
loss of coordination of upper extremities or through extreme 
weakness; an inability to attend to the wants of nature; or 
an incapacity, whether physical or mental, which requires 
care or assistance on a regular basis to protect the claimant 
from the hazards or dangers incident to his or her daily 
environment. 

Under 38 U.S.C.A. § 1114(s) (West 1991 & Supp. 2001), SMC is 
payable for being permanently housebound by reason of 
service-connected disability or disabilities.  This 
requirement is met when the veteran is substantially confined 
as a direct result of service-connected disabilities to his 
or her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that the disability or disabilities will 
continue throughout his or her lifetime.  Special monthly 
compensation under this section is also payable for a single 
service-connected disability rated as totally disabling, with 
additional service-connected disability independently rated 
at 60 percent, separate and distinct from the totally 
disabling service-connected disability and involving 
different anatomical segments or bodily systems.  

Taking into account all the evidence, the Board recognizes 
that the veteran requires regular aid and attendance, and 
that he was noted to be housebound in when examined early in 
1999.  The applicable laws and regulations for SMC, however, 
require that the need for aid and attendance or housebound 
status must be based on service-connected disabilities under 
38 U.S.C.A. § 5110(1) and (s) (West 1991 & Supp. 2001). 

In this case, the evidence does not establish that the 
veteran's service-connected bilateral hearing loss and 
Meniere's syndrome have necessitated aid and attendance or 
resulted in housebound status.  Although the February 1999 VA 
examination report includes reference to dizziness with poor 
balance resulting from Meniere's syndrome, all other disease 
references in the report pertain to nonservice-connected 
diseases, specifically to include renal disease, status post 
left arteriovenous fistula graft, coronary artery disease, 
and left hip surgery.  There is no indication that the 
veteran's inability or difficulty in accomplishing such tasks 
as maintaining hygiene, ambulation, and using the left upper 
extremity are attributable to either hearing loss or 
Meniere's syndrome to the extent that he is either housebound 
or in need of aid and attendance of another person.  

To the contrary, the doctor reported on the February 1999 
examination for SMC that the veteran was housebound 
especially when started in dialysis for kidney disease.  
Recent episodes of nausea on VA hospitalization a few days 
earlier had not been linked to Meniere's syndrome and quickly 
resolved with treatment.  This was consistent with the report 
on VA examination in November 1998 that the veteran's 
Meniere's syndrome had not been a significant problem apart 
from episodic light-headedness, and at that time the veteran 
had no nausea or vomiting.  A restriction on shower use was 
due to a catheter for the dialysis.  The need for a cane or 
crutches on the February 1999 SMC examination was due to a 
left hip replacement and right thigh injury rather than any 
disability related to service.  Although Dr. Cassens, in May 
1999, reported gradually worsening symptoms of Meniere's over 
the years, he did not identify any recent changes as compared 
with the detailed medical reports within the previous several 
months.  

It is evident from the record that the impairments requiring 
the veteran's significant level of home care are primarily 
due to nonservice-connected disabilities and have not been 
medically required because of Meniere's syndrome in 
combination with hearing loss even recognizing that the 
hearing loss has been gradually worsening over the years.  
Thus, the record does not establish that the veteran's 
current status has resulted from his service-connected 
bilateral hearing loss and Meniere's syndrome.  As such, the 
criteria for entitlement to SMC on the basis of the need for 
regular aid and attendance and/or housebound status have not 
been met, and the veteran's claim must be denied.  Because 
the preponderance of the evidence is against the veteran's 
claim, the provisions of 38 U.S.C.A. § 5107(b) (West 1991 & 
Supp. 2001) are not applicable in this case.  See Gilbert v. 
Derwinski, 1 Vet. App. at 55. 


ORDER

The claim of entitlement to an increased evaluation for 
Meniere's syndrome is denied.

The claim of entitlement to SMC based on the need for regular 
aid and attendance or housebound status is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

 

